Citation Nr: 1816937	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  16-55 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty from November 1945 through December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

The more probative evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, did not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities prior to September 15, 2006 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision were provided in the Statement and Supplemental Statements of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran contends that the combination of his service-connected disabilities, primarily his bilateral hearing loss, preclude him from attaining and maintaining substantially gainful employment.

The Veteran is service connected for bilateral hearing loss (rated as 60 percent disabling) and tinnitus (rated as 10 percent disabling), for a combined total disability rating of 60 percent.

Therefore, he does not meet the percentage requirement for a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) during any time period on appeal.  However, even if the Veteran fails to meet the percentage standards required by 38 C.F.R. § 4.16(a), the Board will nonetheless consider whether a TDIU is warranted on an extra-schedular basis under 38 C.F.R. § 4.16(b).

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Board will consider whether the Veteran's service-connected disabilities make him unable to secure or follow a substantially gainful occupation, such that referral for extra-schedular consideration is warranted.

In his June 2014 Application for Increased Compensation Based on Unemployability, the Veteran reported that he completed two years of high school and had worked as a plumber from 1949 through 1989.  He also reported that he was retired.  In October 2014, his former employer submitted documentation indicating the Veteran had worked for them in 2009, but was laid off due to a reduction in force.

The Veteran submitted an opinion from a private audiologist opining that his bilateral hearing loss and tinnitus rendered him totally unemployable.  The audiologist opined that his hearing made it unsafe for him to do any driving or to be around heavy or moving machinery and his hearing limitations prevented both face-to-face contact and telephone communication.  Finally, the audiologist concluded that his service-connected hearing loss would significantly impair his employability in any job assignment with or without adaptation.  The Board does not find this opinion to be of probative value.  The examiner noted that the Veteran's hearing loss would impair his employability, and yet opined that his hearing loss and tinnitus made him totally unemployable.  However, impairment in employability is not the same as being completely unable to attain or maintain gainful employment.  Additionally, as will be discussed further below, the record does not reflect that the Veteran is unable to communicate during face-to-face interaction.

An August 2013 VA treatment record reflects that the Veteran reported not wearing his hearing aids due to noise tolerance issues.  However, despite reportedly not wearing his hearing aids, none of his VA treatment records prior to August 2013 noted any communication difficulties between the Veteran and his physicians, despite being treated for several non-service-connected disabilities and often taking cognitive assessments.  The Veteran again reported he did not wear his hearing aids in an August 2016 VA treatment record.  He reported "occasional difficulty with auditory comprehension," but did not report that he experienced difficulty communicating with people or even that he frequently had difficulty hearing despite not using his hearing aids.  While the record reflects that the Veteran has occasional difficulty hearing in conversation, there is no evidence that his hearing loss renders him totally unable to communicate such that he could not attain or maintain gainful employment.

While the Board acknowledges the impact that the Veteran's hearing loss and tinnitus have on potential employment, these limitations are already recognized by the disability ratings in effect, and do not equate to an inability to obtain or maintain gainful employment.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  For all the reasons discussed above, the Board concludes that there is no persuasive evidence suggesting that the Veteran would be mentally or physically incapable of performing gainful work due to his service-connected disabilities.  Accordingly, his claim for entitlement to TDIU is denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


